COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:       In re Artis Charles Harrell

Appellate case number:     01-20-00236-CV

Trial court case number: 2018-30865

Trial court:               190th District Court of Harris County

        It is ordered that relator’s motion for rehearing is DENIED.

Judge’s signature:      /s/ Gordon Goodman
                          Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman

Date:     May 5, 2020